The Full Commission filed an Opinion and Award in this matter on 26 January 1995. Thereafter, defendants appealed to the North Carolina Court of Appeals, which affirmed the Full Commissions decision on 19 May 1996. Defendants then Petitioned for Discretionary review by the North Carolina Supreme Court, which denied defendants' Petition. The denial of defendants' Petition was certified to the Industrial Commission on 22 October 1996.
With no more avenues of appeal remaining to defendants, pursuant to G.S. § 97-18 (e), payments of compensation awarded to plaintiff became due 7 November 1996, ten days after certification of the denial of defendants' Petition for Discretionary review. Defendants' initial payment was on 17 December 1996, more than fourteen days following the date upon which payments became due. G.S. § 97-18 (g).
Based on the above and after careful consideration, the Full Commission finds that plaintiff has shown good ground in support of her Motion for Penalty and, therefore, said Motion is hereby GRANTED. Pursuant thereto, defendants are ORDERED to pay a ten percent (10%) PENALTY to plaintiff on payments of compensation from 7 November 1996 to 17 December 1996.
Having accrued, this penalty shall be paid to plaintiff in a lump sum. Further, the penalty is subject to the attorney's fee previously approved and shall be deducted from that owed to plaintiff and paid directly to counsel for plaintiff.
Finally, defendants shall comply forthwith with the prior Opinion and Award and Orders filed by the Full Commission in this matter.
Defendant shall pay the costs.
                                  S/ _____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING: S/ ______________________ DIANNE C. SELLERS COMMISSIONER
S/ ______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER